Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/9/22 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 24 recites the limitation " the preamble " in line 4.  There is insufficient antecedent basis for this limitation in the claim. The proper antecedent basis for this claim is found in claim 13. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13-14 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 9,998,276) in view of Rodriguez-Llorente et al. (US 2014/0073869).
	With respect to claim 10 and 19-20 Kulkarni teaches a power delivery (col. 3 line 15) controller in a source device in a USB Type-C (col. 3 line 6) system, the PD controller comprising: a power-usage circuit (item 150 uses power, further see col. 3 lines 60-63, col. 7 line 65 – col. 8 line 3) including a power input; a configuration channel (CC1/2 col. 3 line 5) input in the PD controller; a first filter (120) including an input coupled to the CC input, wherein the first filter further includes an output; and a first comparator (110) with a first input (left side), wherein the first comparator further includes an output directly coupled (Fig. 1) to the power input of the power usage circuit. Kulkarni teaches the use of a bandpass filter however does not teach the use of a second filter. Bandpass filters are a known to be designed using a lowpass and highpass filter. Rodriguez-Llorente teaches bandpass filters are a known to be designed using a lowpass and highpass filter (paragraph 0044).  It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kulkarni to try two filters rather than the single bandpass filter as a known alternative to increase modularity. 
With respect to claim 13-14 Kulkarni teaches , wherein the comparator is configured to communicate, in response to detecting a preamble (see predetermined length of initial bits col. 7 lines 30-35) of a PD message (210), a wake-up signal (turn on oscillator and clock pulse col. 3 line 35) directly to the power-usage circuit, and the power-usage circuit is configured to: operate in a low-power mode (col. 4 lines 30-40 further see oscillator off); and exit the low-power mode (active mode) in response to receiving the wake-up signal from the output of the comparator.
Claims 15-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 9,998,276) in view of Rodriguez-Llorente et al. (US 2014/0073869) in view of Waters (US 20150286605).
With respect to claim 15-16 Kulkarni teaches the CC input in the PD controller is configured to
receive the PD message, wherein the preamble of the PD message comprises defined number of bits (see Fig. 2 see initial bits) and the power-usage circuit is configured to exit the low-power mode before receiving, by the power usage circuit, the total bits of the preamble of the PD message. Kulkarni does not teach the number of bits 64. 64 bit preamble is a known preamble see for example Waters (paragraph 0020). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kulkarni to use a 64 bit preamble for the predictable result of standardized compliant communications.
With respect to claim 21 Kulkarni teaches power- usage circuit comprises a receiver (receiving input from 105); a transmitter (output of 150).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US
9,998,276) in view of Rodriguez-Llorente et al. (US 2014/0073869) in view of Veselic et al. (US 6,833,686)
With respect to claim 24 Kulkarni teaches the first comparator further includes a second input (lower input) configured to be at a referential voltage (Vref Fig. 1), and wherein the first comparator is configured to detect the preamble (see predetermined length of initial bits col. 7 lines 30-35) in response to a voltage at the first input of the comparator being less than or equal to the referential voltage at the second input of the comparator. Kulkarni does not teach the voltage is less than or equal to the referential voltage at the second input of the comparator. Veselic teaches the know configuration of a comparator wherein a voltage level is compared with a reference voltage less than (col. 10 Hine 45) are actual to the referential voltage at the second input of the comparator (item 50). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kulkarni to include configure the comparator to respond to a less than condition as a known alternative to greater than condition claimed to reliably control the power.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US
9,998,276) in view of Rodriguez-Llorente et al. (US 2014/0073869) in view of Mashimo et al. (US 8,503,891)
With respect to claim 12 Kulkarni does not teach the voltage relationship claimed. Mahsimo
teaches referential voltage is an average (paragraph 0044) between a minimum voltage of the
comparator without a received transmission and a maximum voltage of the comparator during a
transmission. It would have been obvious to one having ordinary skill in art at the time of the invention
to further modify Kulkarni to use such a voltage relationship for the benefit of reliable communications.

Allowable Subject Matter
Claims 1, 3-9, and 22-23 are allowed. The following is an examiner’s statement of reasons for allowance: Kulkarni teaches a power delivery (col. 3 line 15) controller however does not teach a power transistor including a control electrode coupled to the output of the first comparator, wherein the power transistor further includes a channel electrode coupled to the power input of the power-usage circuit. At least this further limitation is not taught or rendered obvious by the prior art of record. 
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Kulkarni teaches the comparator however does not teach a second comparator with an input and an output, wherein the input of the second comparator is coupled to first filter, and wherein the output of the second comparator is coupled to the data input of all the power-usage circuit. At least this further limitation is not taught or rendered obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836